Citation Nr: 1115152	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to March 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Waco, Texas RO which, in pertinent part, denied service connection for bilateral hearing loss and granted service connection for bilateral pes planus, rated 10 percent.  Pursuant to his request, the Veteran was scheduled for a Travel Board hearing at the RO in July 2010; he failed to appear for the hearing.  These matters were previously before the Board in September 2010, at which time they were remanded for additional development.


FINDINGS OF FACT

1.  The Veteran is not shown to have a hearing loss disability in either ear, nor is it shown that any such disability might be related to his service.  

2.  Throughout, the Veteran's pes planus is reasonably shown to approximate severe pes planus, bilaterally; pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of feet, or other symptoms characteristic of pronounced pes planus, no improved by orthopedic shoes or appliances is not shown.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  A 30 percent (but no higher) rating is warranted for bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code (Code) 5276 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the service connection claims prior to the initial adjudication of his claims.  An October 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  

As the rating decision on appeal granted service connection for bilateral pes planus and assigned a disability rating and effective date for the award, statutory notice as to such disability had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in February 2008 and October 2010, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both reviews of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection for bilateral hearing loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran alleges that his hearing was damaged by his service in a field artillery unit, as he was frequently in close proximity to guns being fired.  His service personnel records confirm that he was assigned to a field artillery unit.  Consequently, it is amply demonstrated, and not in dispute, that he was exposed to very loud noise during his service.

The Veteran's STRs are silent for complaints or findings pertaining to hearing loss.  Audiometry on service separation examination showed normal hearing. 

Postservice treatment records are silent for any treatment or diagnosis of hearing loss.  

On April 2008 VA audiology consult, the Veteran was noted to have "a large non-organic overlay during testing".  He was re-instructed several times and his hearing was noted to improve after each re-instruction.  The final results were within normal limits bilaterally, though the examiner noted that "some non-organic component may still be present".  The clinical impression was that the Veteran's hearing was within normal limits bilaterally.

ON October 2010 VA audiological evaluation pursuant to the Board's September 2010 remand, "could not determine (CND)" was reported for every puretone threshold in each ear.  The examiner also noted "CND" for speech recognition scores in each ear, and stated, "Results from today's audiological evaluation suggest invalid results and should not be used for rating purposes.  The veteran's volunteered pure-tone thresholds are elevated compared to speech recognition thresholds bilaterally, indicating poor test validity.  Veteran was reinstructed several times and volunteered thresholds did not change.  Word recognition scores were excellent when presented at a conversational sensation level, suggesting volunteered pure-tone thresholds are better than reported.  The veteran was previously evaluated for hearing loss at the Dallas VA on 04/30/08 and at that appointment accurate hearing thresholds could not be determined."  The examiner noted that a review of the claims folder revealed audiometric thresholds within normal limits on service enlistment and discharge audiograms, with no evidence of a significant threshold shift at any frequency between enlistment and discharge, and no other information noted regarding the veteran's hearing.  The examiner stated, "The veteran's hearing thresholds in service were within normal limits at enlistment and separation.  There is no evidence of a hearing threshold shift at any frequency between enlistment and separation.  Regardless of the veteran's current hearing thresholds, which could not be accurately determined today, it is the opinion of this examiner that hearing loss or tinnitus, if diagnosed in the future, are less likely as not a result of noise exposure during military service."

The threshold question here, as in any claim seeking service connection is whether or not the Veteran has the disability for which service connection is sought, i.e., bilateral hearing loss.  Without competent evidence of such disability there is no valid claim of service connection.   See Brammer, 3 Vet. App. (1992) at 225.  

Hearing loss disability is defined by regulation (outlined above) which provides that the disability is established by findings on specified diagnostic studies (puretone threshold and speech discrimination testing).  Therefore, while the Veteran may, as a layperson, observe that he is hard of hearing, he is not competent to establish by his own opinion that he has a hearing loss disability.   There is no evidence that the Veteran has ever been found to have a hearing loss disability in either ear as defined by regulation.  Recognizing that the Veteran is capable of observing he is hard of hearing, and noting the absence of valid puretone/speech discrimination scores (but a finding of hearing within normal limits on April 2008 VA evaluation), the Board sought another audiological evaluation to determine whether or not the Veteran has a hearing loss disability and, if so, its etiology.  The October 2010 VA audiological evaluation conducted pursuant to the Board's request found, in essence, that an accurate assessment of the Veteran's hearing acuity could not be made because the Veteran was malingering (or not properly co-operating with the testing).  The examiner explained the rationale for the conclusion (citing to inconsistencies in testing results and excellent speech recognition scores at the conversational level-which had also been noted in April 2008).  Because the October 2010 examiner's opinion was based on a familiarity with the record, and because he explained his conclusions in detail, the Board finds the opinion is entitled to great probative weight.  Because there is no competent evidence to the contrary, the Board finds the VA examiner's opinions persuasive.  

In summary, as there is no evidence that the Veteran has a hearing loss disability as defined by regulation, he has not presented a valid claim of service connection for such disability, and his claim must be denied.  While the analysis need not proceed any further (i.e., to whether a hearing loss disability might be related to service) it is also noteworthy that the October 2010 VA examiner found that because the Veteran's STRs are silent for complaints or findings of hearing loss, and because there was no puretone threshold shift between service entrance and service separation audiometries, any hearing loss diagnosed in the future would be unrelated to service.  Accordingly, this claim must be denied.

Rating in excess of 10 percent for bilateral pes planus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board again notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, and that the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Under Code 5276, pes planus (unilateral or bilateral) warrants a 10 percent rating if moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 20 percent rating if unilateral, and a 30 percent rating if bilateral.  Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances warrants a 30 percent rating if unilateral, and a 50 percent rating if bilateral.  38 C.F.R. § 4.71a.

On February 2008 VA feet examination, the Veteran complained of his toes feeling "raw" and his feet feeling "collapsed".  He reported bilateral intermittent sharp pain in the feet at rest, when standing and when walking.  He denied weakness, swelling, or fatigability.  Treatment was with Tylenol with minimal relief and no side effects.  He denied flare-ups.  He reported he used inserts in his shoes with minimal relief and estimated that he missed two weeks of work due to his feet.  He reported that weight-bearing activities were painful and that he refrained from doing any type of exercise involving weight-bearing.  There was no neoplasm, surgery, or injury to either foot.

On physical examination, gait was normal, and no functional limitation was noted with standing or walking.  Forefoot painful motion and medial longitudinal arch tenderness were noted bilaterally.  There was no edema or instability to either foot.  There was forefoot pronation and flattening of the medial longitudinal arch bilaterally with weightbearing.  The tendo achilles was normally aligned, with no pain on manipulation, bilaterally.  X-rays revealed flattening of the plantar arch on both sides, with other skeletal structures appearing unremarkable.  The February 2008 X-rays were compared to January 2007 X-rays, which revealed minimal bilateral hallux valgus with minimal degenerative change to each first metatarsophalangeal joint, otherwise unremarkable.

Based on the February 2008 VA examination, the February 2008 rating decision on appeal assigned a 10 percent rating for the pes planus.

On April 2008 VA treatment, the Veteran reported no acute pain upon palpation across the arches of the feet.  There was no edema.  The Veteran was noted to have custom orthotics that were functioning well.

On August 2008 chiropractic treatment following a motor vehicle accident, the Veteran reported right and left feet and ankle pain.  He reported constant pain in the right ankle since the accident.  On physical examination of the ankles and feet, range of motion was within normal limits on the left and was mildly limited on the right.  There was local pain along the top of the left ankle and foot.  Talofibular stability test and ankle dorsiflexion were positive on the right.  There was pain upon palpation of the anterior and lateral aspect of the ankle and foot.  The diagnoses included sprain/strain to both ankles.

On private treatment later in August 2008, the Veteran reported generalized pain in both feet, especially in the arches.  He was noted to have had prior problems with his feet (which were being treated by VA) for many years.  On clinical examination, it was noted that the Veteran did have pes planus and generalized tenderness around the foot and ankle, especially the arch of the foot.  There was normal range of motion and no neurovascular compromise.

On October 2008 VA treatment, the Veteran reported arch and bunion joint pain.  He was noted to have a very worn heel of his shoes resulting in gait instability, enhancing his first metatarsophalangeal joint pain. There was painful range of motion at the first metatarsophalangeal joints and no edema.  The treating podiatrist referred the Veteran to prosthetics to modify his custom orthotics with carbon plates.

On May 2009 VA treatment, the Veteran reported arch pain and stated he was not wearing his inserts.  There was no edema and no acute pain with palpation across the plantar fascial ligament.  The assessment was chronic plantar fasciitis, pes planus, and bilateral bunions. 

In an August 2009 VA physical therapy consult record, the examining physical therapist opined, "It is recommended that the patient has a medical re-evaluation for [pes planus]."  

In a September 2009 VA treatment record it was noted that the Veteran complained of arch pain.  In March 2010 and July 2010 VA treatment records complaints of bilateral foot pain were noted.  July 2010 X-rays found no change in comparison to February 2008 films: there was hallux valgus deformity of the great toes bilaterally with suggestion of bunion formation bilaterally, and otherwise unremarkable exam.

On October 2010 VA feet examination pursuant to the Board's September 2010 remand, the Veteran complained of bilateral pes planus with symptoms of his feet feeling "collapsed".  He reported being able to stand for 30 minutes and walk for a quarter of a mile.  He reported that standing for more than two hours and walking more than a mile will aggravate his chronic foot problems.  Treatment consists of acetaminophen and Tramadol, with no side effects.  The Veteran denied paresthesias, dysesthesias, or any other sensory abnormalities, as well as any callus formation, surgery, re-injury, or scars.  He reported being unemployed and that he was not seeking employment.

On physical examination, the Veteran walked awkwardly with a cane, slowly, with an odd gait that appeared to avoid full normal heel strike but exhibited normal toe push-off.  The examiner opined that the gait appeared "purposeful and contrived".  Foot orthotics were noted in both shoes, and both shoes had some symmetrical shoe-wear.  The metatarsophalangeal joints were normal in all ranges of motion, though the Veteran was very reluctant to perform the ranges of motion voluntarily.  Toes II to V had dorsiflexion to 35 degrees and plantar flexion to 35 degrees when the Veteran was not distracted or tensing up his extensor tendons.  The joint of the great toe plantar flexed and dorsiflexed to 20 degrees voluntarily and the Veteran was reluctant to do so passively.  The Veteran expressed pain in flexion and extension of the great toe range of motion maneuver.  There were no calluses and no unusual appearance of the plantar or dorsum surfaces of the feet.  There was moderate loss of the longitudinal and transverse plantar arches bilaterally.  There was normal circulation in the toes and feet and normal skin sensation to touch.  Tenderness was noted to all ten metatarsal heads, with the tenderness extending down two-thirds of the plantar aspect of the feet.  With repetitive motion, there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance, or loss of coordination.  On X-ray imaging, there was no change since February 2008: the results showed hallux valgus deformity of the great toes bilaterally with a suggestion of bunion formation bilaterally; there was flattening of the plantar arch on both sides; the other skeletal structures appeared unremarkable.

The October 2010 VA examiner opined that the Veteran's degree of pes planus and hallux valgus was "mild, not disabling", and would not restrict him from performing any type of employment activity that would keep him from performing sedentary type employment.  It was noted that "the complaint exceeded any physical finding".

At the outset the Board notes that ankle sprain and associated ankle symptoms noted following the Veteran's motor vehicle accident in August 2008 are not service-connected, and may not be considered in rating his pes planus.

While examination reports suggest there is some embellishment of symptoms, on physical examination in February 2008 it was specifically noted that there was forefoot pronation and flattening of the medial longitudinal arch bilaterally with weight-bearing.  (The October 2010 examiner did not comment whether or not there was continued pronation and giving the Veteran the benefit of the doubt, as required, the Board finds it has remained.)  Significantly, under Code 5276 pronation is considered objective evidence of marked deformity associated with severe flatfoot.  While some further symptoms associated with severe pes planus such as pain on manipulation and use accentuated, swelling, and characteristic callosities (although there is evidence of hallux valgus suggesting bunion formation) are not shown, the Board finds that it is reasonably shown that the Veteran's pes planus approximates a level of severity characterized as severe, warranting the assignment of a 30 percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  

Inasmuch as the pes planus is found to only approximate, and not fully satisfy, the criteria for a 30 percent rating, it follows that the criteria for a still higher rating of 50 percent are neither met nor approximated.  Nothing in the record shows any evidence of pronounced pes planus, such as marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasms, or non-improvement with orthotics.   Lay statements submitted by the Veteran in support of this claim support that this disability causes him pain.  However, they do not support that a rating in excess of 30 percent is warranted, as they do not show (or suggest) that he has any symptoms in the schedular criteria for such rating.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of any symptom or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, while the Veteran reported on 2008 examination that he missed some time from work due to his pes planus and more recently it is shown that he is unemployed and not seeking employment due to reasons other than bilateral pes planus, the record does not show or suggest (nor is it alleged) that he is unemployable due to pes planus.  The 2010 VA examiner specifically noted that the pes planus would not prevent any sedentary employment.  Consequently, the matter of a total disability rating based on individual unemployability is not raised by the record.


ORDER

Service connection for bilateral hearing loss is denied.

A 30 percent rating is granted for the veteran's bilateral pes planus, subject to the regulations governing payment of monetary awards.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


